FILED
                            NOT FOR PUBLICATION                             APR 28 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LAURA MESA-VALDEZ,                               No. 11-71481

              Petitioner,                        Agency No. A074-323-635

       v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 9, 2014**
                       Submission Vacated January 15, 2015
                           Resubmitted April 24, 2015
                            San Francisco, California

Before: O’SCANNLAIN, FISHER and HURWITZ, Circuit Judges.

      Laura Mesa-Valdez petitions for review of the Board of Immigration

Appeals (BIA) decision denying her motion to reopen. We deny the petition.




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1.     The BIA did not abuse its discretion by denying Mesa-Valdez’s

motion to reopen. Mesa-Valdez did not establish a reasonable likelihood that her

children would face exceptional and extremely unusual hardship if she were

removed to Mexico. See 8 U.S.C. § 1229b(b)(1); Mendez-Gutierrez v. Gonzales,

444 F.3d 1168, 1171 (9th Cir. 2006). Her evidence did not establish the extent of

her current medical condition, what medical care she requires or why her relatives

in Mexico could not provide required care. See Patel v. INS, 741 F.2d 1134, 1137

(9th Cir. 1984).

      2.     The BIA did not violate the Due Process Clause by denying Mesa-

Valdez’s motion to reopen. Mesa-Valdez did not show a reasonable likelihood that

she would prevail on her application for cancellation of removal. Because the BIA

did not err in denying her motion, it did not violate her due process rights. See

Zetino v. Holder, 622 F.3d 1007, 1013-14 (9th Cir. 2010); Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000).

      PETITION DENIED.




                                          2